Title: To Benjamin Franklin from Dumas, 14 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 14e. Juin 1779
Après le départ de ma Lettre du 11e., voici exactement ce que j’ai appris de notre ami. Le préavis de l’Amirauté d’Hollde. a éte en apparence assez bon, savoir, de faire de fortes remontrances à L. H. P., pour les presser de se conformer tout de bon à la resolution de la province d’Hollde., quant à la prompte & efficace prestation des Convois illimités.— Mais Mrs. d’Amst. ont remarqué làdessus, que c’étoit encore trop vague; qu’il s’agissoit de contenter la France, afin de faire lever promptement l’interdit; qu’il falloit donc limiter le terme d’un mois à L. H. P. pour se décider, au bout duquel, à leur défaut, la Province d’Hollde. prendroit séparément les mesures qu’il falloit pour la protection de son Commerce; qu’en ce cas Mrs. d’Amst. s’offroient, pour secourir les Villes souffrantes, d’interposer leur médiation auprès de Mr. l’Ambassadr. de fce., afin de le porter à obtenir, pendant ce terme, une suspension de l’Edit & du Tarif: mais qu’ils avertissoient en même temps, qu’après avoir ainsi fait tout ce qui dépendoit d’eux pour sauver ces Villes, ils ne pourroient rien de plus, se tiendroient tranquilles, &, pour justifier leur conduite à la postérité, feroient insérer dans les Actes une Annotation, d’avoir fait tout ce qui avoit dépendu d’eux pour prévenir la ruine des dites villes, ruine dont le parti contraire, en ce cas, auroit seul à répondre. Ceux de Dort & de Rotterdam ont été entierement de l’avis d’Amst., & ont reconnu que cette ville venoit de faire pour elles tout ce qu’on pouvoit attendre d’une bonne confédérée. Rotterdam, surtout, a parlé très-fortement, & menacé rondement de fermer sa caisse.— Mais le Corps de la Noblesse s’est opposé violemment à l’addition proposée (Mr. d’Obdam, ci-devant du bon parti, ayant tourné casaque).— Enfin toute l’Assemblée est tombée en confusion; les villes non contentes du préavis ont pris la chose ad referendum, & l’Assemblée a été prorogée à mardi prochain en huit.— Ceux de Dort, leur brave Pensionaire étant, pour leur malheur, depuis longtemps fort mal, ont prié celui d’Amst. de leur donner des Memoires instructifs de tout ce qui s’est passé jusqu’ici, & de ce qu’ils avoient à faire; il le leur a promis, & il y travaille.
J’ai observé à notre Ami, que je ne concevois pas comment L. H. P. pouvoient avoir besoin d’être pressées de résoudre ce qu’Elles ont déjà résolu. Il m’a dit, “Votre observation est juste: mais que voulez-vous? ils veulent que ces résolutions ne disent pas ce qu’elles disent, que la lumiere ne soit pas lumiere: Ce sont des puérilités, des subterfuges d’enfants: Mais que répondre à ceux qui vous disent que le noir est blanc, que 2 & 2 ne font pas 4? Toute dispute dès-lors est finie.”—Avec tout cela notre Ami est content de la situation des Affaires: il dit que cela ne sauroit finir qu’à l’avantage du bon parti. Effectivement, Amst. joue un beau rôle; il devient de plus en plus brillant: Rotterdam sa rivale-même lui adjuge maintenant la palme de la sagesse, de la modération, de la générosité & du patriotisme.
Le G—— P—— a encore joué un mauvais rôle là-dedans: mais, dit N—— A——, il s’en répentira.
Je pars demain matin pour Amst., je reviendrai ici après demain. Je suis avec un très-grand respect, Monsieur, Votre très-humble & très-obéissant serviteur
D
Passy à S. E. Mr. Franklin
 
Addressed: To his Excellency / B. Franklin, Esqr. / Min. Plen. of the Un. States / &c. / Passy./.
Notation: Dumas 14. Juin 1779.
